Citation Nr: 0934483	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-16 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel





INTRODUCTION

The Veteran had active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2006 and December 2006 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO), in St. Petersburg, Florida.

On his April 2007 Appeal To Board Of Veterans' Appeals (VA 
Form 9), the Veteran indicated that he wanted to be scheduled 
for a hearing before a Veterans Law Judge.  However, in 
correspondence received in September 2008, the Veteran 
withdrew his request for a hearing.  Under these 
circumstances, the regulations consider the hearing request 
to have been withdrawn.  38 C.F.R. § 20.702 (2008).


FINDINGS OF FACT

1.  The Veteran does not currently have a left ear hearing 
loss disability for VA disability compensation purposes.

2.  Right ear hearing loss had its onset in service. 

3.  The preponderance of the evidence is against a finding 
that tinnitus is related to service. 


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by service, and sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.307, 3.385 (2008).

2.  Right ear hearing loss had its onset in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.385 (2008).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in November 2005 and July 2006, the 
RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  
Insofar as the Board is denying the Veteran's claims as to 
left ear hearing loss and tinnitus, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to him under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For the claim 
for right ear hearing loss, there is no prejudice to the 
Veteran as to any notice deficiency since the Board is taking 
favorable action to the claim. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.




Analysis

The Veteran essentially contends that he has bilateral 
hearing loss and tinnitus as a result of acoustic trauma 
during service. 

When seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A Veteran is presumed to have been in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 U.S.C.A. § 1111. The implementing regulation, 38 
C.F.R. § 3.304(b), similarly provides that "[t]he Veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted."  38 C.F.R. § 3.304(b).  A 
Veteran thus enjoys an initial presumption of sound condition 
upon service entry if the enlistment records do not reflect 
that the Veteran has a disease or injury that subsequently 
becomes manifest during service.  Wagner v. Principi, 370 
F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting 
condition is noted upon entry to service, the Veteran is 
presumed to have been sound upon entry," but that "if a 
preexisting disorder is noted upon entry to service, the 
Veteran cannot bring a claim for service connection for that 
disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

To rebut the presumption of soundness under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service, and that 
the disease or injury was not aggravated by service. 
VAOPGCPREC 3-2003; Wagner, supra.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply as discussed below.

In this case, the Veteran's examination report at service 
entry showed that he had slight scarring of his left tympanic 
membrane.  The report also showed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5

10
LEFT
15
15
15

5

The Veteran is, thus, presumed to have entered service in 
sound condition.  38 U.S.C.A. §§ 1111, 1132; Crowe v. Brown, 
7 Vet. App. 238, 245 (1994).

Having found that the Veteran was in sound physical condition 
at the time he entered service, the Board must now ascertain 
whether the Veteran incurred either hearing loss and/or 
tinnitus as a result of any incident in service.

Service treatment records are negative for any findings or 
complaints of hearing loss and/or tinnitus.  The examination 
report at service discharge showed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10

15
LEFT
10
5
10

10

Post-service medical records include an October 2005 
audiogram from Hearx noting the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
70
LEFT
20
15
20
30
30

Speech discrimination was 96 percent bilaterally.

An April 2006 magnetic resonance imaging (MRI) study from 
Tower Diagnostic Center of Brandon, Inc., shows that the 
Veteran had an indication of tinnitus and asymmetric hearing 
loss. 

VA afforded the Veteran an examination in December 2006 for 
which the claims folder was reviewed in conjunction with 
evaluation of the Veteran.  The examiner noted that the 
Veteran was exposed to noise exposure in service and wore ear 
protection which came out.  The Veteran denied occupational 
or recreational noise exposure.  The examiner also noted the 
Veteran's complaint of constant ringing in the right ear for 
five to ten years.  The following pure tone thresholds, in 
decibels, were noted:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
65
LEFT
20
10
5
20
25

Speech recognition was 94 percent in the right ear and 96 
percent in the left ear.  The diagnoses were moderately 
severe sensorineural hearing loss in the right ear and 
clinically normal hearing in the left ear.  The examiner 
concluded that the Veteran's current hearing loss and 
tinnitus were less likely as not caused by or a result of 
military noise exposure.  The examiner noted that the 
Veteran's hearing was normal at separation and therefore 
hearing loss was most likely a post-service occurrence.  
Citing to the Veteran's report of tinnitus beginning five to 
ten years ago which was 25 to 30 years after separation, the 
examiner noted that tinnitus due to noise exposure usually 
began at the time of exposure. 

An April 2007 audiology report from Suncoast Medical Clinic, 
Inc. noted the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
65
LEFT
15
15
15
25
35

Speech discrimination was 96 percent in the right ear and 92 
percent in the left ear.  Impressions of moderate high 
frequency sensory hearing loss from 3000 hertz in the right 
ear and mild to moderate high frequency sensory hearing loss 
from 2000 hertz in the left ear were noted.  The clinician 
noted that the Veteran's evaluation was consistent with 
remote noise exposure in the army and his reported tinnitus 
was consistent with reduced outer hair cell reduction.  

The Board notes that there is no evidence that the Veteran 
has left ear hearing loss for VA compensation purposes.  
While the April 2007 private audiology report noted mild to 
moderate sensory hearing loss, the results of the examination 
do not represent hearing loss in accordance with VA 
regulations.  See 38 C.F.R. § 3.385.  Congress has 
specifically limited entitlement to service- connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, service connection for left ear haring 
loss is not warranted.

As for right ear hearing loss, the Board finds that service 
connection is warranted.    While right ear hearing loss was 
not exhibited in service or for many years thereafter, the 
Veteran and his fellow service member's claims of exposure to 
acoustic trauma in service are credible considering he was in 
an artillery unit and claims significant noise exposure.  
There is competent evidence relating right ear hearing loss 
to service and the Veteran himself claims that the problems 
can be traced to his in-service acoustic trauma.  Resolving 
all doubt in the Veteran's favor, there is a basis for 
granting service connection for right ear hearing loss.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As for tinnitus, the Board finds that service connection is 
not warranted.  While the Veteran currently complains of 
tinnitus, there is no competent medical evidence that it is 
related to service.  There were no complaints in service 
related to tinnitus.  In fact, the Veteran, himself, dates 
the approximate onset of tinnitus 26 to 31 years after 
service discharge.  In view of the lengthy period without 
treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim. Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is 
no opinion which provides a nexus between service and current 
tinnitus.  The December 2006 VA examiner specifically noted 
that tinnitus due to noise exposure began at the time of 
exposure.  The Board finds this report to be probative as it 
was definitive, based upon a complete review of the Veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant 
weight. Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion. See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran 
has not provided any competent medical evidence to rebut the 
opinion against the claim or otherwise diminish its probative 
weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 
Therefore, the criteria for service connection for tinnitus 
have not been met.

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran and his fellow 
service member.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  Recently, in Barr v. Nicholson, 21 Vet. App. 
303 (2007), the United States Court of Appeals for Veterans 
Claims (Court), citing Layno v. Brown, 6 Vet. App. 465, 467-
69 (1994), emphasized that lay testimony is competent if it 
is limited to matters that the witness has actually observed 
and is within the realm of the witnesses personal knowledge; 
see also 38 C.F.R. § 3.159(a)(2) (noting that competent lay 
evidence means any evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran and his fellow 
service member are competent to attest to their observations 
of his disabilities and his noise exposure in service.  
Layno; 38 C.F.R. § 3.159(a)(2).  However, as lay people, they 
are not competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder (i.e. that the Veteran currently has left ear 
hearing loss for VA compensation purposes, and tinnitus 
related to service) because they do not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As the preponderance of the evidence is against the claims 
for left ear hearing loss and tinnitus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for left ear hearing loss is denied. 

Service connection for right ear hearing loss is granted. 

Service connection for tinnitus is denied. 



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


